  Case: 4:20-cv-01524-RWS Doc. #: 9 Filed: 02/11/21 Page: 1 of 3 PageID #: 69




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SETONDJI VIRGILE NAHUM,                          )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          Case No. 4:20 CV 1524 RWS
                                                 )
LMI AEROSPACE, INC. et al.,                      )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before me upon Plaintiff Setondji Virgile Nahum’s submission of an

amended complaint, along with copies of administrative documents previously filed with the Equal

Employment Opportunity Commission (“EEOC”). Having reviewed the amended complaint and

the attached administrative documents, it appears this action is timely filed and that Nahum has

exhausted administrative remedies. I will therefore require LMI Aerospace, Inc. to respond to the

amended complaint. To the extent Nahum can be understood to assert Title VII claims against

defendants Tad DeWalt, Brandy Hadgedorn and Beverly Green, such claims will be dismissed

because individual employees cannot be held liable under Title VII. See McCullough v. Univ. of

Arkansas for Med. Sci., 559 F.3d 855, 860 n.2 (8th Cir. 2009) (citing Bonomolo–Hagen v. Clay

Cent.-Everly Cmty. Sch. Dist., 121 F.3d 446, 447 (8th Cir. 1997) (per curiam)). However, Nahum’s

42 U.S.C. § 1981 claims against these defendants will be allowed to proceed.

       Nahum has also filed a motion for the appointment of counsel. The motion will be denied

at this time without prejudice. “A pro se litigant has no statutory or constitutional right to have

counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (citation

omitted). When determining whether to appoint counsel for an indigent litigant, a court considers
  Case: 4:20-cv-01524-RWS Doc. #: 9 Filed: 02/11/21 Page: 2 of 3 PageID #: 70




factors such as the complexity of the case, the litigant’s ability to investigate the facts, the existence

of conflicting testimony, and the litigant’s ability to present his claims. Id. After considering these

factors, I conclude that the appointment of counsel is unwarranted. Based upon the amended

complaint, it does not appear that this case is factually or legally complex, nor does it appear that

Nahum will be unable to investigate the facts or clearly present his claims. Additionally, the motion

is premature, as the defendants have yet to be served with process and discovery has not begun. I

will therefore deny the motion for the appointment of counsel without prejudice and will entertain

future motions for the appointment of counsel, if appropriate, as this litigation progresses.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s Title VII claims against Tad DeWalt, Brandy

Hadgedorn and Beverly Green are DISMISSED. A separate order of partial dismissal will be

entered herewith.

        IT IS HEREBY CERTIFIED that an appeal from this partial dismissal would not be

taken in good faith.

        IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the amended complaint as to defendant LMI Aerospace, Inc. via its registered agent,

CT Corporation System, 120 South Central Ave., Clayton, MO 63105.

        IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the amended complaint as to defendant Tad DeWalt at 6325 Avantha Dr.,

Washington, MO 63090.

        IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the amended complaint as to defendant Brandy Hadgedorn at 6325 Avantha Dr.,

Washington, MO 63090.



                                                    2
  Case: 4:20-cv-01524-RWS Doc. #: 9 Filed: 02/11/21 Page: 3 of 3 PageID #: 71




       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the amended complaint as to defendant Beverly Green at 6325 Avantha Dr.,

Washington, MO 63090.

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint counsel, [ECF No. 7], is

DENIED without prejudice.




                                            RODNEY W. SIPPEL
                                            UNITED STATES DISTRICT JUDGE


Dated this 11th day of February, 2021.




                                            3
